                         Case 17-34230 Document 256 Filed in TXSB on 11/05/18 Page 1 of 1


Waller Marine, Inc. - Waller Marine, Inc.
Chapter 7 Liquidation Analysis
As of August 31, 2018
In U.S. Dollars
                                                                                      Estimated Recovery %       Estimated Recovery $
Asset Category                                               Notes   Book Value        Low          High         Low            High

Cash and Cash Equivalents                                            $       55,096    100%        100%      $    55,096    $     55,096
Accounts Receivables                                                         24,102     75%         85%           18,076          20,487
Net Fixed Assets                                                             69,853      1%          1%              503           1,006
Other Assets                                                             10,817,664      0%          0%            7,500          35,940
Gross Proceeds from Liquidation                                      $ 10,966,715       1%           1%      $    81,176    $    112,529

Potential Litigation Claims                                              Amount       Estimated Recovery %       Estimated Recovery $

Payments to vendors within 90 days of the petition date              $            0     5%          10%      $       -      $        -
Payments to insiders within 12 months of the petition date                   20,000     5%          10%            1,000           2,000
Insider Avoidance Actions                                                         0     5%          10%              -               -

Total Potential Proceeds from Litigation Claims                      $      20,000      5%          10%      $     1,000    $      2,000

Net Proceeds Available for Distribution                                                                      $    82,176    $    114,529


                                                                          Claim       Estimated Recovery %       Estimated Recovery $
Liquidation Distribution                                                 Amount        Low          High         Low            High

Chapter 7 Trustee Fees                                                                                       $     7,359    $      8,976
Class 1: Secured - Gelman Claim                                      $      605,000    12%          17%           74,817         105,553
Admininistrative Expenses                                                   270,000     0%           0%              -               -
Class 2: General Unsecured                                                3,500,000     0%           0%              -               -

Total Claims/Recoveries                                              $    4,375,000     2%           3%      $    82,176    $    114,529
